UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-16438 NATIONAL TECHNICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) California 95-4134955 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 24007 Ventura Boulevard, Suite 200 Calabasas, California (Address of principal executive offices) (Zip Code) (818) 591-0776 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler¨ Acceleratedfiler ¨ Non-accelerated filer¨ Smallerreportingcompanyx (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding at December 7, 2012 Common Stock, no par value 11,507,787 shares NATIONAL TECHNICAL SYSTEMS, INC.AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED OCTOBER 31, 2012 TABLE OF CONTENTS SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS ii PART I—FINANCIAL INFORMATION 1 Item1. FINANCIAL STATEMENTS 1 Consolidated Balance Sheets as of October 31, 2012 (unaudited) and January 31, 2012 Unaudited Consolidated Statements of Operations For the Three and Nine Months Ended October 31, 2012 and 2011 Unaudited Consolidated Statements of Comprehensive Income For the Three and Nine Months Ended October 31, 2012 and 2011 Unaudited Consolidated Statements of Cash Flows For the Nine Months Ended October 31, 2012 and 2011 Notes to Unaudited Consolidated Financial Statements Item2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 Item3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 Item4. CONTROLS AND PROCEDURES 21 PART II—OTHER INFORMATION 23 Item1. LEGAL PROCEEDINGS 23 Item1A. RISK FACTORS 23 Item2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 Item3. DEFAULTS UPON SENIOR SECURITIES 23 Item4. MINE SAFETY DISCLOSURES 23 Item5. OTHER INFORMATION 23 Item6. EXHIBITS 23 SIGNATURES 24 EXHIBIT INDEX 25 i Table of Contents EXPLANATORY NOTE In this report, unless the context otherwise requires, the terms “NTS,” “Company,” “we,” “us,” and “our” refer to National Technical Systems, Inc., a California corporation, and our consolidated subsidiaries. SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS Certain statements in this report, including information incorporated by reference, are “forward-looking statements.” Forward-looking statements reflect current views about future events and financial performance based on certain assumptions. They include opinions, forecasts, intentions, plans, goals, projections, guidance, expectations, beliefs or other statements that are not statements of historical fact. Words such as “may,” “should,” “could,” “would,” “expects,” “plans,” “believes,” “anticipates,” “intends,” “estimates,” “approximates,” “predicts,” or “projects,” or the negative or other variation of such words, and similar expressions may identify a statement as a forward-looking statement. Any statements that refer to projections of our future financial performance, anticipated trends in our business, our goals, strategies, focus and plans, and other characterizations of future events or circumstances, including statements expressing general optimism about future operating results and the development of our business, are forward-looking statements. Forward-looking statements in this report may include statements about: • anticipated results of operations including expected trends in our revenues, gross margins, operating expenses, adjusted EBITDA and net income; • the future actions of our competitors, including pricing decisions and new service offerings; • our ability to obtain future financing or capital when needed; • anticipated economic trends in the industries that we serve; • our ability to complete or achieve the anticipated benefits from acquisitions, business combinations, strategic partnerships, divestitures and other significant transactions. The forward-looking statements in this report speak only as of the date of this report and caution should be taken not to place undue reliance on any such forward-looking statements. Forward-looking statements are subject to risks and uncertainties that may be outside of our control. When considering forward-looking statements, you should carefully review the risks, uncertainties and other cautionary statements in this report as they identify certain important factors that could cause actual results to differ materially from those expressed in or implied by the forward-looking statements. These factors include, among others, the risks described under Item1A and elsewhere in this report and in our 2012 Annual Report on Form 10-K, as well as in other reports and documents we file with the SEC. ii Table of Contents A.PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NATIONAL TECHNICAL SYSTEMS, INC. AND SUBSIDIARIES Consolidated Balance Sheets At At October 31, January 31, ASSETS (unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Investments Accounts receivable, less allowance for doubtful accounts of $980,000 at October 31, 2012 and$671,000 at January 31, 2012 Income taxes receivable, net - Inventories, net Deferred income taxes Prepaid expenses Total current assets Property, plant and equipment, at cost Less: accumulated depreciation ) ) Net property, plant and equipment Goodwill Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Income taxes payable - Deferred income Current installments of long-term debt Total current liabilities Long-term debt, excluding current installments Deferred income taxes Deferred compensation Other long-term liabilites Commitments and contingencies SHAREHOLDERS' EQUITY: Preferred stock, no par value, 2,000,000 shares authorized; none issued - - Common stock, no par value.Authorized, 20,000,000 shares; issued and outstanding, 11,424,000 as of October 31, 2012 and11,306,000 as of January 31, 2012 Paid-in capital - - Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Noncontrolling interests Total equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes. 1 Table of Contents NATIONAL TECHNICAL SYSTEMS, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Operations Three Months Ended Nine Months Ended October 31, October 31, Net revenues $ Cost of sales Gross profit Selling, general and administrative expense Equity loss from non-consolidated subsidiary Operating income Other income (expense): Interest expense, net ) Otherincome (expense), net ) ) Total other income (expense), net ) Income before income taxes and noncontrolling interests Income taxes Net income from continuing operations Income (loss) from discontinued operations, net of tax ) ) ) Net income Net income attributable to noncontrolling interests ) Net income (loss) attributable to NTS $ $ ) $ $ Net income from continuing operations attributable to NTS $ Net income (loss) from discontinued operations attributable to NTS $ $ ) $ ) $ ) Basic earnings attributable to NTS per common share: Net income from continuing operations $ Net loss from discontinued operations - ) - ) Net income (loss) attributable to NTS $ $ ) $ $ Diluted earnings attributable to NTS per common share: Net income from continuing operations $ Net loss from discontinued operations - ) - ) Net income (loss) attributable to NTS $ $ ) $ $ Weighted average common shares outstanding Dilutive effect of stock options, nonvested shares and warrants Weighted average common shares outstanding, assuming dilution See accompanying notes. 2 Table of Contents NATIONAL TECHNICAL SYSTEMS, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Comprehensive Income Three Months Ended Nine Months Ended October 31, October 31, Net income $ Other comprehensive (loss) income, net of tax: Foreign currency translation adjustment ) ) ) Comprehensive income $ Comprehensive income attributable to non-controlling interest ) Comprehensive income attributable to NTS $ $ ) $ $ See accompanying notes. 3 Table of Contents NATIONAL TECHNICAL SYSTEMS, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended October 31, 2012 and 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of debt issuance cost and debt discount Allowance for doubtful accounts Loss on retirement of assets Gain (loss) on investments ) Deferred income taxes Share based compensation Changes in operating assets and liabilities (net of acquisitions): Accounts receivable ) ) Inventories Prepaid expenses ) ) Other assets Income taxes, net ) Accounts payable ) ) Accrued expenses Deferred income Deferred compensation Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Investment in life insurance ) ) Cash surrender of insurance policy - Acquisition of businesses, net of cash aquired ) ) Investment in retirement funds ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from current and long-term debt Repayments of current and long-term debt ) ) Net cash dividends paid by NQA, Inc. ) ) Proceeds from Mill Road financing, net - Proceeds from stock options exercised Tax benefit from restricted stock issuance and stock options exercised Net cash provided by financing activities Effect of exchange rate changes on cash ) Net increase (decrease) in cash and cash equivalents ) Beginning cash and cash equivalents balance 4,335,000 (c) 8,924,000 (a) ENDING CASH AND CASH EQUIVALENTS BALANCE $
